Detailed Action
- Claims 1, 11, 20 and 22-23 have been amended.
- Claims 24-26 are newly added. Claims 17-19 are cancelled.
- Objection to claim 11 is withdrawn based on the claim amendments.
-The Double patenting rejection is withdrawn based on the filed and approved terminal disclaimer.
- Claims 1-16 and 20-26 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Remarks filed on 6/2/2022 have been fully considered.
The arguments were not found to be persuasive because the amended features of the independent claims are similar to features previously rejected in the cancelled dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-16, 20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over High et al (US Pub.No.2018/0167394) in view of Eberwine et al (US Pub.No.2015/0350913).

Re Claim 1. High discloses a system for credential authentication, comprising: an interface configured to: receive a create indication to create a visitor network credential (i.e. controlling access to a locked space may begin at step 301 wherein an access code and a private key are generated by the computing system 120. Step 302 hashes the access code so that a size of the data can be uniform, or a fixed size. Step 303 encrypts the hashes access code with a public key to create a digital signature. The digital signature may be stored on the blockchain, to ensure that the hashed access code is not modified) [High, para.0045]; and 5receive a certify indication to certify an authentication device to use a network (i.e. Step 304 authenticates a receiving device 112 that is requesting permission to access a locked space) [High, para.0045], (i.e. embodiments of the locked space may be an interior or space located within or associated with a house, a box, a delivery receptacle (e.g. a smart box for receiving delivered parcel or packages), an office, a room, a chat room, a computer, a smartphone, a laptop, a tablet, a cloud application, a cloud server, a cloud storage, a physical storage unit, an apartment, a hall, a vehicle, a transportation device, a safe) [High, para.0023]; and a processor configured to: provide the visitor network credential to the authentication device in response to the certify indication (i.e. Step 305 transmits the private key and digital signature to authenticated receiving device) [High, para.0045]; 10provide a proof request to the authentication device (i.e. step 306 instructs the authenticated receiving device 112 to decrypt the digital signature the authenticated using the private key to obtain the hashed access code, and transmit the hashed access code to the computing system 120) [High, para.0046]; receive a proof response; validate the proof response using a distributed ledger (i.e. Prior to communicating with the locking mechanism 111 to unlock the locked space, the computing system 120 may access the blockchain to confirm that the hashed access code received from the receiving device matches the hashed access code stored on the blockchain ) [High, para.0046]; generate a network certificate; and provide the network certificate (i.e. transmitting the hashed access code to the computing system, so that the computing system 120 sends a signal to the locking mechanism 111 to actuate a locking device to provide access to the locked space) [High, para.0028].
 High does not explicitly disclose whereas Eberwine does: provide the network certificate to the authentication device (i.e. At step 206, the access control system 106 will communicate a control system payload to the administrative mobile device 102a. The control system payload may contain a variety of different types of information such as, for example, one or more unique credential identifiers, access permissions, and/or a configuration permission) [Eberwine, para.0033-0034], wherein the authentication device presents the network certificate to a captive portal for authentication, wherein the captive portal validates the network certificate (i.e. a web portal may be used to establish an operable connection with the access control system 106) [Eberwine, para.0031], (i.e. the user mobile device 102b may establish a connection with the lock device 104. With the connection established, at step 316 the user mobile device 102a can communicate the user mobile device payload to the lock device…… For example, the lock device 104 may compare one or more lock device identifiers that had been encrypted in the user mobile device payload with similar types of lock device identifiers that are stored in the memory 122 of the lock device 10) [Eberwine, para.0033-0034, 0036-0038]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify High with Eberwine because in Eberwine different levels of permissions are provided so that an administrative mobile device 102a may be granted authority or a permission level in connection with administrative tasks relating to managing and/or configuring the lock devices 104 of the system 100, while user mobile devices 102b may be configured for general use of the lock devices 104 such as, for example, at least day-to-day routine operation or use of the lock device [Eberwine, para.0020].
 High in view of Eberwine further discloses: and creates a network session for the authentication device (i.e. The access code may be valid forever or may be valid for a limited time, and may be regenerated after each time the space is accessed.) [High, para.0030, Note: an access code valid for a limited time teaches a session], and wherein network session settings for the network session are based at least in part on information included in the network certificate (i.e. The access code may be valid forever or may be valid for a limited time, and may be regenerated after each time the space is accessed) [High, para.0030, Note: the validity of the session is based on the validity of the access code i.e. the session validity time is based on the access code which is information included in the network certificate].

Re Claims 22 and 23. These claims recite features similar to those in claim 1 and therefore are rejected in a similar manner.
15
Re Claim 2. High in view of Eberwine discloses the system of claim 1, Eberwine further discloses: wherein the create indication to create the visitor network credential is associated with an email address (i.e.  the access control system 106 may be provided with identification information relating to the user mobile device 102b and/or the associated user such as, for example, contact information such as a phone number or email address associated with the user) [Eberwine, para.0031].
 The same motivation to modify with Eberwine, as in claim 1, applies.

Re Claim 3. High in view of Eberwine discloses the system of claim 1, Eberwine further discloses: wherein the interface is further configured to receive a claim indication from the authentication device to claim the visitor network credential (i.e. authenticating a receiving device 112 requesting access to a locked space. A receiving device 112, which may be a mobile computing device or smartphone of a user, may transmit a request to computing system 120 to access to a locked space at a particular time) [Eberwine, para.0034].

Re Claim 4. High in view of Eberwine discloses the system of claim 3, High in view of further discloses: wherein the claim indication from the authentication device to 20claim the visitor network credential comprises a one-time token being used that causes generation of a [DID] keypair, and that causes providing the visitor network credential to the authentication device (i.e. The access code or the hashed access code may be encrypted with a public key (or private key in some embodiments) to create a digital signature. The private key and the public key may be generated by the encryption module 131 at the same time. The public key and the private key may be generated along with a generation of the access code, or in response to the generation of the access code. Embodiments of the private key and the public key may be cryptographic keys. The private key may be unique to one device, person, account, etc. In one embodiment, the access code or hashed access code may be encrypted with the public key to create a digital signature. In other embodiments, the access code or hashed access code may be encrypted with the private key to create a digital signature. Embodiments of the digital signature may then be stored on a block of a blockchain, such as publicly distributed transaction ledger 113. Embodiments of the computing system 120 may further include a blockchain module(s) that include one or more components of hardware and/or software program code for accessing and/or utilizing the publicly distributed transactions ledger 113 (i.e. blockchain) to store and/or view transaction information, such as the hashed access code and the digital signature, details regarding who is requesting access, who is providing access, time details, the space, and, the like, using the public key and/or the private key generated by the computing system………………………….. Furthermore, a new transaction may be generated on the blockchain that the receiving device gained access to the locked space on the blockchain using the private key. This may prevent the receiving device 112 from using the same hashed code more than once in situations where access may be granted for a single time only) [High, para.0031-0033], wherein the private key component is stored on the authentication device (i.e. In some embodiments, the data, such as a private key, may be stored in storage device 225 of memory system 205 of the receiving device 112) [High, para.0026] and the public key component is stored on the distributed ledger (i.e. Embodiments of the computing system 120 may further include a blockchain module(s) that include one or more components of hardware and/or software program code for accessing and/or utilizing the publicly distributed transactions ledger 113 (i.e. blockchain) to store and/or view transaction information, such as the hashed access code and the digital signature, details regarding who is requesting access, who is providing access, time details, the space, and, the like, using the public key and/or the private key generated by the computing system 120) [High, para.0031, Note: since system 120 may include a blockchain module, then it may be interpreted as the distributed ledger, and as such the public key is stored on the distributed ledger].  
 	High does not explicitly disclose that they keypair is a DID keypair, however Eberwine discloses DID (i.e. indicate or identify which distributed credential identifiers are to be updated)[Eberwine, para.0053].
 	The same motivation to modify with Eberwine, as in claim 1, applies.

Re Claim 5. High in view of Eberwine discloses the system of claim 3, Eberwine further discloses: wherein the claim indication from the authentication device to 25claim the visitor network credential is provided in response to an authentication device digital identification app setup (i.e. The invitation may include a variety of information including, for example, an invitation to download an application 136 onto the user mobile device 102b and/or to register with the access control system 106. If the user elects to join the system 100, then at step 308, the application 136 may be downloaded to the user mobile device 102b, and the user may enroll in the access control system 106……………………. the access control system 106 may encrypt the user mobile device payload using the master key and a user mobile device identifier. Moreover, according to certain embodiments, the access control system 106 may encrypt the user mobile device payload using the master key, a user mobile device identifier, and the diversification algorithm to generate the user diversification key. The encrypted user mobile device payload may include a variety of information including, for example, one or more user mobile device identifiers and other information needed for the user mobile device 102b to work with the lock device 104 including, for example, information indicating the permission level assigned to the user mobile device 102b, credential identifiers, a lock identifier) [Eberwine, para.0032-0033].
The same motivation to modify with Eberwine, as in claim 1, applies.

Re Claim 7. High in view of Eberwine discloses the system of claim 1, High further discloses: wherein the processor is further configured to verify the visitor network credential is associated with the authentication device (i.e. Prior to communicating with the locking mechanism 111 to unlock the locked space, the computing system 120 may access the blockchain to confirm that the hashed access code received from the receiving device matches the hashed access code stored on the blockchain) [High, para.0046].
  
Re Claim 9. High in view of Eberwine discloses the system of claim 1, Eberwine further discloses: wherein the certify indication to certify the authentication device to use the network is received from a digital credential app on the authentication device (i.e. Credential identifiers for user mobile devices 102b may be generated in a variety of manners including, for example, through use of an application 136 on the administrative mobile device) [Eberwine, para.0030].  
The same motivation to modify with Eberwine, as in claim 1, applies.

Re Claim 10. High in view of Eberwine discloses the system of claim 9, Eberwine further discloses: wherein the authentication device provides the certify indication to certify the authentication device to use the network to the system for credential authentication 10in response to a user confirmation (i.e. the user may enroll in the access control system 106. At step 310, the access control system 106 may receive a user mobile device identifier such as, for example, a serial number, production code, product number, and/or universal unique identifier (UUID) for the user mobile device 102b, among other identifiers. According to certain embodiments, the user mobile device identifier may be communicated to the access control system 106 during the enrollment process at step 308) [Eberwine, para.0032-0033].  
The same motivation to modify with Eberwine, as in claim 1, applies.

Re Claim 11. High in view of Eberwine discloses the system of claim 9, Eberwine further discloses: wherein the digital credential app is initiated by the captive portal (i.e. Credential identifiers for user mobile devices 102b may be generated in a variety of manners including, for example, through use of an application 136 on the administrative mobile device 102a, or by accessing the access control system 106 via a web portal) [Eberwine, para.0030].  
The same motivation to modify with Eberwine, as in claim 1, applies.

Re Claim 12. High in view of Eberwine discloses the system of claim 11, Eberwine further discloses: wherein the captive portal is initiated in response to a user attempting to access a network (i.e. Credential identifiers for user mobile devices 102b may be generated in a variety of manners including, for example, through use of an application 136 on the administrative mobile device 102a, or by accessing the access control system 106 via a web portal……………….The invitation may include a variety of information including, for example, an invitation to download an application 136 onto the user mobile device 102b and/or to register with the access control system 106. If the user elects to join the system 100, then at step 308, the application 136 may be downloaded to the user mobile device 102b, and the user may enroll in the access control system) [Eberwine, para.0030-0032].   
The same motivation to modify with Eberwine, as in claim 1, applies.

15 Re Claim 13. High in view of Eberwine discloses the system of claim 1, High further discloses: wherein validating the proof response using the distributed ledger comprises determining that a credential associated with the proof response satisfies the proof request (i.e. the digital signature represents an encrypted hashed access code……………..the receiving device 112 may transmit the hashed access code to the decryption module 133. The decryption module 133 may compare the received hashed access code to the hashed code stored on the blockchain, and if the received hashed access code is the same as the hashed access code stored on the blockchain, then the computing system 120 may allow access to the locked space) [High, para.0037], determining that a proof response signature is valid, determining that the credential associated with the proof response is not expired (i.e. wherein the locked space is accessible for a limited time, and when the limited time passes, the private key is no longer valid to gain access to locked space) [High, claim 3], or determining that the credential associated with the proof response is not revoked by looking in the distributed ledger  (i.e. The computing system 120 can treat the hashed access code as one cryptocurrency unit, and when the hashed access code is sent to the computing system 120, the lone cryptocurrency unit is spent. Any attempt to resend the hashed access code will not be successful in gaining access because the computing system 120 will access the blockchain, which by virtue of the distributed ledger, will not issue a consensus that the receiving device 112 has a remaining cryptocurrency to spend on gaining access to a particular locked space) [High, para.0033].   

20 Re Claim 14. High in view of Eberwine discloses the system of claim 1, High in view of Eberwine does not explicitly disclose: wherein the network certificate comprises an X.509 certificate, however it would have been obvious to person of ordinary skill in the art before the effective filing date of the invention to modify High in view of Eberwine to include X.509 because it would yield the expected result of using a certificate that is compatible with industry standard.  

Re Claim 15. High in view of Eberwine discloses the system of claim 1, High further discloses: wherein the network certificate comprises user identity data (i.e. Embodiments of the access code may be text, a song or clip thereof, a book or excerpt thereof, a movie clip, digits, bytes, binary digits, bits, characters, an image, a noise, a biological signature (e.g. biometric of owner of the locked space), DNA sequence, a famous quote, a unique identifier, or any indicia or password or code that is computer readable. The access code may be generated based on an algorithm for outputting random combinations of characters, digits, symbols, etc., or may be generated based on user defined parameters, such as favorite movies, songs, etc.,) [High, para.0030].  

Re Claim 16. High in view of Eberwine discloses the system of claim 15, High further discloses: wherein the user identity data is based at least in part on user identity data stored by the visitor network credential (i.e. Embodiments of the access code may be text, a song or clip thereof, a book or excerpt thereof, a movie clip, digits, bytes, binary digits, bits, characters, an image, a noise, a biological signature (e.g. biometric of owner of the locked space), DNA sequence, a famous quote, a unique identifier, or any indicia or password or code that is computer readable. The access code may be generated based on an algorithm for outputting random combinations of characters, digits, symbols, etc., or may be generated based on user defined parameters, such as favorite movies, songs, etc.,……….. The access code or the hashed access code may be encrypted with a public key (or private key in some embodiments) to create a digital signature) [High, para.0030-0031, Note: the digital signature is based on a hash of the access code and therefore also includes the user identity data].  

Re Claim 20. High in view of Eberwine discloses the system of claim 1, Eberwine further discloses: wherein the network session settings comprise at least one of available bandwidth, session time, available session connections, session speed, access to a sandboxed network, and access to a limited set of connections (i.e. At step 304, using the connection, information pertaining to establishing new credential identifiers for a user of the system 100 may be communicated to the access control system 106. A variety of different types of information may be provided and/or selected for the new credential identifiers including, for example, a selection of the permission level or authorization that is to be given for the new credential. A variety of different permission levels may be offered for selection such as, for example, simple access, one-time access, the ability to request other new credential identifiers, and/or the ability to configure a lock device(s) 104, among other permissions) [Eberwine, para.0031, Note: teaches at leat a limited set of connections].  
	The same motivation to modify with Eberwine, as in claim 1, applies.
Re Claim 24. (New) High in view of Eberwine discloses the system of claim 1, Eberwine further discloses: wherein the information included in the network certificate comprises visitor network credential data (i.e. The encrypted user mobile device payload may include a variety of information including, for example, one or more user mobile device identifiers and other information needed for the user mobile device 102b to work with the lock device 104 including, for example, information indicating the permission level assigned to the user mobile device 102b, credential identifiers, a lock identifier, and/or a field device reset identifier, among other information) [Eberwine, para.0033].
 	The same motivation to modify with Eberwine, as in claim 1, applies.
Re Claim 25. (New) High in view of Eberwine discloses the system of claim 1, Eberwine further discloses: wherein the information included in the network certificate comprises authentication device identifier data  (i.e. The encrypted user mobile device payload may include a variety of information including, for example, one or more user mobile device identifiers and other information needed for the user mobile device 102b to work with the lock device 104 including, for example, information indicating the permission level assigned to the user mobile device 102b, credential identifiers, a lock identifier, and/or a field device reset identifier, among other information) [Eberwine, para.0033].
 	The same motivation to modify with Eberwine, as in claim 1, applies.
Re Claim 26. (New) High in view of Eberwine discloses the system of claim 1, High further discloses: wherein creating the network session for the authentication device comprises providing network access to the authentication device (i.e. transmitting the hashed access code to the computing system, so that the computing system 120 sends a signal to the locking mechanism 111 to actuate a locking device to provide access to the locked space) [High, para.0028].

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over High et al (US Pub.No.2018/0167394) in view of Eberwine et al (US Pub.No.2015/0350913), as applied to claims 1 and 5, and further in view of Patel et al (US Pub.No.2019/0230073) based on its provisional applications priority dates.

Re Claim 8. High in view of Eberwine discloses the system of claim 7, High in view of Eberwine does not explicitly discose whereas Patel does: wherein verifying the visitor network credential is associated with the authentication device comprises checking an identifier [in a DID document] associated with 5the visitor network credential which are registered in the distributed ledger (i.e. Prior to communicating with the locking mechanism 111 to unlock the locked space, the computing system 120 may access the blockchain to confirm that the hashed access code received from the receiving device matches the hashed access code stored on the blockchain) [High, para.0046].
High in view of Eberwine does not explicitly discose whereas Patel does: the identifier is in a DID document (i.e. the DID document 210 may include a public key 208 or 209 that is associated with the new user device 301. To verify that the new user device is owned by the DID owner 201, the identity hub 411 may provide a cryptographic challenge to the new user device 301 using the messaging module 440. This cryptographic challenge will be structured such that only a device having access to the private key 206 will be able to successfully answer the challenge…) [Patel, para.0085-0086]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify High in view of Eberwine with Patel because  It will be noted that this process of authenticating the new user device 301 was performed without the need for the DID owner 201 to provide any username, password or the like to the provider of the identity hub 411 (i.e., the first cloud storage provider) before the identity hub 411 could be accessed. Rather, the access was determined in a decentralized manner based on the DID 205, the DID document 210, and the associated public and private keys. Since these were at all times in the control of the DID owner 201, the provider of the identity hub 411 was not involved and thus has no knowledge of the transaction or of any personal information of the DID owner [Patel, para.0087].

Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over High et al (US Pub.No.2018/0167394) in view of Eberwine et al (US Pub.No.2015/0350913), as applied to claims 1 and 5, and further in view of Liebl et al (US Pub.No.2015/0288694).

Re Claim 6. High in view of Eberwine discloses the system of claim 5, High in view of Eberwine does not explicitly disclose whereas Liebl does: wherein the authentication device digital identification app setup is in response to an email sent as part of a human resources system guest setup process (i.e. consider a scenario in which Technology Company (604) has hired a new employee (614). The new employee requires access to several laboratories in order to perform the new job. The laboratories may be accessed via a lab access door (616). Technology Company (604) acts as the resource control entity, controlling access to the resource which, in the present example, is a laboratory……………………………. In order to enroll the new employee in the user authentication process, Technology Company (604) sends an enrollment request, corresponding to the new employee (614), to a ledger (612) of a transaction authentication system (610). The enrollment request includes a user identifier and a user email address. The user identifier and user email address are stored in the ledger repository (not shown) as user metadata. In response to the enrollment request, the ledger (612) generates an enrollment invitation, which is transmitted to the new employee (614) via email. At this time, the ledger also generates a partial credential and twenty UTK-LTK pairs, each of which are associated with the user metadata and stored in the ledger repository. Once the new employee (614) receives the enrollment invitation, the new employee follows instructions therein to obtain a credential application (602) from an app store (not shown) that provides apps for the new employee's smartphone (600). Once the new employee (614) obtains the credential application (602) and installs it on the new employee's smartphone (600), the new employee sends an indication (e.g., to the ledger via the credential application) that the new employee would like to accept the invitation) [Liebl, para0100-0102].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify High in view of Eberwine with Liebl because it facilitates authentication to allow access to a resource: After the partial credential and UTKs are received by the credential application (602), the new employee (614) interacts with the credential application executing on the smartphone (600) to provide signatures corresponding to the various aforementioned factors of authentication associated with lab access [Liebl, para.0103].

Re Claim 21. High in view of Eberwine discloses the system of claim 1, High in view of Eberwine does not explicitly disclose whereas Liebl does: wherein the create indication to create the visitor network s credential is provided by a human resources system guest setup process (i.e. consider a scenario in which Technology Company (604) has hired a new employee (614). The new employee requires access to several laboratories in order to perform the new job. The laboratories may be accessed via a lab access door (616). Technology Company (604) acts as the resource control entity, controlling access to the resource which, in the present example, is a laboratory……………………………. In order to enroll the new employee in the user authentication process, Technology Company (604) sends an enrollment request, corresponding to the new employee (614), to a ledger (612) of a transaction authentication system (610). The enrollment request includes a user identifier and a user email address. The user identifier and user email address are stored in the ledger repository (not shown) as user metadata. In response to the enrollment request, the ledger (612) generates an enrollment invitation, which is transmitted to the new employee (614) via email. At this time, the ledger also generates a partial credential and twenty UTK-LTK pairs, each of which are associated with the user metadata and stored in the ledger repository. Once the new employee (614) receives the enrollment invitation, the new employee follows instructions therein to obtain a credential application (602) from an app store (not shown) that provides apps for the new employee's smartphone (600). Once the new employee (614) obtains the credential application (602) and installs it on the new employee's smartphone (600), the new employee sends an indication (e.g., to the ledger via the credential application) that the new employee would like to accept the invitation) [Liebl, para0100-0102].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify High in view of Eberwine with Liebl because it facilitates authentication to allow access to a resource: After the partial credential and UTKs are received by the credential application (602), the new employee (614) interacts with the credential application executing on the smartphone (600) to provide signatures corresponding to the various aforementioned factors of authentication associated with lab access [Liebl, para.0103].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOURA ZOUBAIR whose telephone number is (571)270-7285. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434